Citation Nr: 0918453	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder or other acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied the Veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) and 
sexual dysfunction with symptoms of claustrophobia, 
depression, insomnia, and anxiety.  The Veteran perfected a 
timely appeal of this determination to the Board.

In October 2006, the Board remanded the appeal for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no credible supporting evidence that a 
verifiable in-service stressor occurred.

2.  PTSD or an acquired psychiatric condition was not 
manifested during service or within one year thereafter, and 
is not causally related to service.


CONCLUSION OF LAW

PTSD or other acquired psychiatric condition was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.103, 3.159, 
3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice requirements apply to all five elements of a 
service connection claim, including the disability rating and 
effective date of the award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Prior to the initial adjudication of the Veteran's claim for 
PTSD in the August 2004 rating decision, he was provided 
notice of the VCAA in March 2004.  The VCAA letter indicated 
the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in November 2006, 
pertaining to the downstream disability rating and effective 
date elements of his claim, with subsequent re-adjudication 
in an April 2009 Supplemental Statement of the Case.  See 
Dingess, 19 Vet. App. 473; see also Mayfield, 444 F.3d 1328.

The Board also notes that where, as here, there is a PTSD 
claim based on in-service personal assault, VA must advise 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of a claimed stressor and allow 
him or her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  38 
C.F.R. § 3.304(f).

In this regard, the March 2004 letter informed the Veteran of 
the types of evidence from sources other than service records 
that would help to verify his claimed stressors.  Also, 
attached to the March 2004 letter was VA form "Information 
in Support of Claim for Service Connection for Post Traumatic 
Stress Disorder (PTSD) Secondary to Personal Assault."  The 
form requested other sources of information, military and 
nonmilitary, that might provide information concerning the 
Veteran's claimed incident.  The form also asked the Veteran 
to provide any information that might help his claim, and 
asked the Veteran if he experienced any behavior changes 
following the incident, providing specific examples of 
relevant ways in which the Veteran's behavior might have 
changed.  Thus, the Board finds that VA fulfilled its 
advisory duties under 38 C.F.R. § 3.304(f).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
Veteran's service treatment records, service personnel 
records, private medical records, VA outpatient treatment 
reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

II.  Service Connection

The Veteran contends that his PTSD is the result of repeated 
sexual assaults by three senior seamen while serving aboard 
the USS Amsterdam during the spring and summer of 1945.  He 
also asserts that he has claustrophobia, depression, 
insomnia, and anxiety as a result of these assaults.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  
It is the distressing event, rather than the mere presence in 
a "combat zone," that may constitute a valid stressor for 
the purposes of supporting a diagnosis of PTSD.  Cohen, 10 
Vet. App. at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen, 10 Vet. App. 128.

VA recognizes that, because assault is an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  To service connect 
PTSD, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  This 
does not mean that the evidence actually proves that the 
incident occurred, rather that there be at least an 
approximate balance of positive and negative evidence that it 
occurred.  If the military record contains no documentation 
that a personal assault occurred, alternative evidence might 
still establish an in-service stressful incident.  M21-1, 
Part III, 5.14(d).

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor.  
Examples of behavior changes that might indicate a stressor 
are (but are not limited to): (a) visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; (b) sudden requests that the veteran's 
military occupational series or duty assignment be changed 
without other justification; (c) lay statements indicating 
increased use or abuse of leave without an apparent reason 
such as family obligations or family illness; (d) changes in 
performance and performance evaluations; (e) lay statements 
describing episodes of depression, panic attacks or anxiety 
but no identifiable reasons for the episodes; (f) increased 
or decreased use of prescription medications; (g) increased 
use of over-the-counter medications; (h) evidence of 
substance abuse such as alcohol or drugs; (i) increased 
disregard for military or civilian authority; (j) obsessive 
behavior such as overeating or undereating; (k) pregnancy 
tests around the time of the incident; (l) increased interest 
in tests for HIV or sexually transmitted diseases; (m) 
unexplained economic or social behavior changes; (n) 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
(o) breakup of a primary relationship.  Id.

In personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a neuropsychiatric physician.  Id.

In the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records.  38 C.F.R. § 
3.159(c)(2)(i).  In developing claims for service connection 
for PTSD, such information includes specific details of the 
claimed in-service stressor, including a description of the 
claimed stressor, the month and year during which the 
stressful event occurred, the veteran's unit of assignment at 
the time of the stressful event, and the geographic location 
of where the stressful event took place.  See M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section D, 15(c).

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD or other acquired psychiatric 
condition.  

The Veteran's service personnel records indicate that he 
served aboard the USS Amsterdam from January 1945 to 
September 1945.  They do not indicate any unexplained 
disciplinary actions or changes in his behavior or 
performance during his service aboard the USS Amsterdam.  On 
the contrary, his performance in rating remained consistently 
high on reports generated between June 1945 and March 1946, 
and he was promoted in April and July 1945.  Although the 
record reflects that he was transferred to the USS CK Bronson 
in September 1945, there is no record of a request by the 
Veteran for such transfer.  Moreover, the Veteran indicated 
that he made no request for duty assignment on VA form "In-
Service Assault Questionnaire."  Further, the Naval Criminal 
Investigative Service responded that there were no records of 
an investigation regarding the alleged sexual assaults.

The Veteran's service treatment records do not reflect 
complaints of or treatment for PTSD, or any other psychiatric 
problem, or for any relevant physical injuries during his 
service aboard the USS Amsterdam in 1945.  A June 1946 
separation examination report reflects a normal clinical 
evaluation of the nervous system, and no psychiatric or 
physical abnormalities or problems were noted.  Further, the 
United States Army and Joint Services Records Research Center 
(JSRRC) responded that there were no deck long entries from 
the USS Amsterdam that showed any medical treatment for the 
Veteran.

The Board acknowledges that the record reflects a current 
diagnosis of PTSD that has been related to in-service 
military sexual trauma, as indicated in an October 2004 VA 
treatment note and elsewhere in the medical record.  However, 
the record does not reflect evidence establishing that the 
in-service stressors occurred to which current PTSD symptoms 
could be linked.

The record reflects no diagnosed PTSD or any other 
psychiatric disorder in service.  Also, there is no 
indication that the Veteran engaged in combat, and the 
Veteran has not asserted that he engaged in combat.  Thus, as 
the Veteran claims PTSD related to non-combat stressors, the 
Veteran's own lay testimony must be supported by credible 
evidence that the in-service stressors occurred.  38 C.F.R. 
§ 3.304(f).

While the Board recognizes the Veteran's personal statements 
regarding these incidents, there is no credible supporting 
evidence that such in-service stressors occurred.  The record 
reflects no contemporaneous evidence such as medical 
treatment or any reports to authorities, and the Veteran has 
never asserted that he made any such reports or sought 
treatment for any injuries.  Indeed, the Veteran has 
consistently stated that he had never told anyone about his 
experience for 60 years, not until 2003 to VA medical staff.  
On his "In-Service Assault Questionnaire," he indicated 
that he did not confide in anyone and did not report the 
incidents to military or civilian authorities.  He also 
indicated not experiencing any of the following: visits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or ailment; sudden requests for change in military 
occupational series or duty assignment; increased use of 
leave without an immediate reason; changes in performance 
evaluations or work habits; substance abuse such as alcohol 
or drugs; disregard for military or civilian authority; 
obsessive behavior; tests for sexually transmitted diseases; 
or keeping a personal diary or journal.  Although the Veteran 
indicated experiencing episodes of depression, panic attacks 
or anxiety; increased or decreased use of prescription 
medications; increased use of over-the-counter medications; 
and unexplained economic or social behavior changes, he has 
not submitted any corroborating evidence of these behavior 
changes.

The earliest indication of any treatment for psychiatric 
symptoms is a March 1969 private treatment record, which 
indicates a diagnosis of depression after being admitted for 
a history of myocardial infarction and complaints of 
prolonged chest pain.  However, the depression was not 
causally related to any incident of service.  Even assuming 
the start of the Veteran's psychiatric problems in March 1969 
dates the onset of his disability to over 22 years after 
discharge.  In this regard, the passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
notes that he was treated for chest pain in August 1967 and 
was diagnosed with acute coronary heart disease manifested by 
acute myocardial infarction, and that he has been treated for 
heart problems for many years.  The Veteran asserts, and the 
record indicates, that the Veteran may have been wrongly 
diagnosed and that he may have been suffering from anxiety 
since that time.  However, even if the Veteran's psychiatric 
condition started in August 1967, that would still date the 
onset of his disability to over 20 years after discharge.

A February 2003 private treatment note reflects a diagnosis 
of anxiety/depression.  An October 2004 letter from a social 
worker at the Vet Center reflects complaints of anxiety, 
claustrophobia, depression, and insomnia.

The only evidence of the sexual assaults in the record is the 
Veteran's own statements.  As regards the diagnoses of PTSD 
related to in-service sexual assault, a medical opinion 
diagnosing PTSD after the fact does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen, 10 Vet. App. 
at 142.

The Board recognizes the Veteran's statements regarding his 
claimed stressors.  However, the Board again notes that, even 
considering such statements, they must be must be supported 
by credible evidence that the in-service stressors occurred.  
38 C.F.R. § 3.304(f).  Furthermore, the Veteran did not 
report his in-service personal assaults as stressors related 
to his PTSD until 2003, over 55 years after discharge.  

The Board also acknowledges that service personnel records 
reflect the names of the three seamen the Veteran alleges 
assaulted him.  However, there remains no personnel report, 
medical treatment, or corroborating lay evidence that the 
named seamen assaulted the Veteran during service.  

In short, the record does not reflect credible supporting 
evidence that a verifiable in-service stressor occurred.  
Thus, service connection for PTSD is not warranted.

As regards any other acquired psychiatric condition, to 
include claustrophobia, depression, insomnia, and anxiety, 
none was manifested during service or within one year 
thereafter, and none is causally related to service.  The 
Board notes that, in an October 2004 letter from the Vet 
Center, a social worker attributed the above symptoms to the 
Veteran's in-service sexual assaults.  However, as it has 
been determined that there is no credible supporting evidence 
that the in-service stressors occurred, the above opinion is 
unreliable and cannot be used to support a grant of service 
connection.  Thus, service connection for any other acquired 
psychiatric condition is also not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not applicable.


ORDER

Service connection for PTSD or other acquired psychiatric 
condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


